The judgm'ent of the Court was pronounced by
Sun ell, J.
The only ground upon which the appellant asks the reversal of the judgment and this remanding of this cause is, that the application for a hew trial, upon the ground of newly discovered evidence, should have been granted. A portion of the evidence stated in the affidavit for anew trial, involves facts within the knowledge of the party at or before the inception of the suit. The absence of the party from the State at the time of the trial, and the alleged ignorance on the part of his counsel of these facts, and of the names of the witnesses, afford no ground for relief. It was his business to have given the proper information and instructions to his counsel, before his departure. As to the rest of the evidence, the affidavit is defective, on the score of diligence. C. P. art. 560. Judgment affirmed-